Case 16-14945-jkf      Doc 99      Filed 04/09/20 Entered 04/09/20 11:35:59              Desc Main
                                   Document Page 1 of 1



                   UNITED STATES BANKRUPTCY COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                            :
                                                  :
HELEN ANTONELLI                                   :       Case No. 16-14945-JKF
                                                  :
                                                  :       Chapter 7 -- Liquidation
                      Debtor                      :



             ORDER APPROVING FINAL REPORT AND DISTRIBUTION


          Upon consideration of the Trustee's Final Report and Account (the "Final

   Report"), and after notice and hearing,

          IT IS HEREBY ORDERED that the Final Report is APPROVED and

          IT IS FURTHER ORDERED that the Trustee, GARY F. SEITZ, is authorized to

   (i) distribute to the parties in interest listed in the Proposed Distribution Schedule(s) filed

   of record, estate monies in the amounts indicated in such Schedule(s) and (ii) transmit to

   the United States Trustee, statements for all estate deposit or investment accounts

   indicating zero balances and all cancelled checks corresponding to disbursements of

   estate funds as shown in the Trustee's Final Report and Account.




                                                  Jean K. FitzSimon
                                                  UNITED STATES BANKRUPTCY JUDGE


   DATED:         April 9, 2020
